Citation Nr: 1723683	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  09-39 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to payment of accrued benefits for unreimbursed medical expenses.


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from April 1918 to August 1919.  He died on November [REDACTED], 1955.  As his surviving spouse, the decedent received a death pension until her death in February 2006.  The appellant is the Veteran's daughter and the executor of the decedent's estate.  As the Veteran's child, the appellant, on behalf of herself and the Veteran's other children, is an eligible applicant for accrued benefits upon the death of the Veteran's surviving spouse.  38 C.F.R. § 3.1000 (2016).

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 letter determination of the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Pension Center.


REMAND

When this case was previously before the Board in May 2011, it was noted that in a November 2006 claim, the appellant submitted a photocopy of a 2005 medical expense report, which was signed by the decedent and dated January 2006, one month before her death.  The Board observed that the original of that medical expense report was not part of the claims folder.  The copy was date stamped in June 2008.  The Board noted that another copy in the file was date stamped in May 2007, and the record suggested submission prior to the decedent's passing.  A November 2006 letter from the appellant's attorney indicated that a medical expense report had been submitted in January 2006.  The original of the November 2006 letter was also not of record, suggesting that outstanding documents existed.

As the date when VA first received that medical expense report is of the utmost importance in determining whether there was a pending claim for unreimbursed medical expenses for 2005 prior to the decedent's death, and as the appellant was previously in contact with the Debt Management Center regarding the decedent's benefits, the Board previously found that a remand was necessary to ensure that all records in VA's possession regarding the claim had been associated with the claims file.  The Board requested a thorough search for all records relating to the decedent that may be held in a separate file at the Milwaukee Pension Center or the Debt Management Center in St. Paul Minnesota be conducted.  If the search for those records yielded negative results, documentation to that effect was to be included in the claims file.

In January 2012, the RO sent separate letters to the Debt Management Center in St. Paul, Minnesota (DMC), and the Pension Management Center in Milwaukee, Wisconsin (PMC), requesting a thorough search for all records relating to Martha M. Connolly, widow of Joseph R. Connolly, which may be held in a separate file.  Each center was instructed that a negative reply was needed if the search for records yielded negative results.

In August 2015, the RO sent separate second request letters to the DMC and PMC.  In September 2015, the Chief of Operations for the DMC responded, "Through various records searches it does not appear that Debt Management Center ever had a record for Martha M. Connolly.  If this is not the case please feel free to contact Debt Management Center with a particular timeframe in question."

The RO appears to have made no further contact with the DMC.  Evidence in the claims file shows that the decedent was in contact with the DMC and the PMC up through and including the year 2006.  As the DMC indicated in their last communication that a particular timeframe would assist their search, the DMC should be contacted and given a timeframe of 2005 and 2006 in order to complete the requested search.

Although the RO sent two requests to the PMC, no response from the PMC is of record.

The Board emphasizes that records generated by federal facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, the RO should either obtain the decedent's records from the DMC and the PMC or make a formal finding that the records are unavailable.

Accordingly, the case is REMANDED for the following action:

1.  Request a thorough search for all records relating to the decedent that may be held in a separate file at the Debt Management Center in St. Paul, Minnesota, or may be held in any file for the deceased Veteran as the DMC.  As requested in the September 2015 letter from the Chief of Operations for the DMC, specify the timeframe of the years 2005 and 2006 for the search.  All records obtained pursuant to the request must be included in the claims file.  If the search for records yields negative results, documentation to that effect should be included in the claims file.

2.  Request a thorough search for all records relating to the decedent that may be held in a separate file at the Milwaukee Pension Center, or in any file related to the deceased Veteran.  All records obtained pursuant to the request must be included in the claims file.  If the search for such records yields negative results, documentation to that effect should be included in the claims file.

3.  If no records can be located, make a formal finding as to the unavailability of the records sought.

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

